Citation Nr: 0308199	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  97-34 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as secondary to service-connected chronic lumbosacral strain 
and/or degenerative disc disease.

2.  Entitlement to service connection for loss of sight due 
to diabetes mellitus as secondary to service-connected 
chronic lumbosacral strain and/or degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION


The veteran served on active duty from February 1944 to May 
1946. 

The current appeal arose from a March 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for diabetes mellitus as secondary to service-
connected lumbosacral strain, and denied entitlement to 
service connection for loss of sight and coronary artery 
disease as secondary to service-connected chronic lumbosacral 
strain.

The veteran filed a notice of disagreement with the foregoing 
determination and was issued a statement of the case; 
however, he limited his substantive appeal to the 
determination that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for diabetes mellitus as secondary to service-
connected chronic lumbosacral strain, and the denial of 
service connection for loss of sight due to diabetes mellitus 
as secondary to service-connected chronic lumbosacral strain.

In November 2000 the Board of Veterans' Appeals' (Board) 
determined that new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
diabetes mellitus as secondary to service-connected chronic 
lumbosacral strain, remanded the case to the RO for further 
development and adjudicative actions encompassing the 
inextricably intertwined issue of service connection for 
degenerative disc disease (DDD) as secondary to service-
connected chronic lumbosacral strain, the issue of service 
connection for diabetes mellitus as secondary to service-
connected chronic lumbosacral strain on a de novo basis, and 
the issue of service connection for loss of sight due to 
diabetes mellitus as secondary to service-connected chronic 
lumbosacral strain.

In July 2001, the Board remanded the issues again for the RO 
to consider the issue of service connection for DDD as 
secondary to the service-connected chronic lumbosacral 
strain.  

In a December 2002 rating decision, the RO granted service 
connection for DDD as secondary to the service-connected 
chronic lumbosacral strain.

In December 2002 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.

The Board notes that in a May 2001 statement, the local 
representative appears to raise the issue of direct service 
connection for diabetes mellitus although he states that the 
issue is service connection for diabetes mellitus as 
secondary to the service-connected back disability.  As the 
issue of entitlement to service connection for diabetes 
mellitus as directly related to service has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for clarification, initial 
consideration and appropriate adjudicative action if/as 
warranted. Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  The probative and competent evidence establishes that 
diabetes mellitus is not causally related to service-
connected chronic lumbosacral strain and/or DDD.

3.  The probative and competent evidence shows that loss of 
sight due to diabetes mellitus is not causally related to 
service-connected chronic lumbosacral strain and/or DDD.


CONCLUSIONS OF LAW

1.  Diabetes mellitus is not proximately due to, the result 
of, or aggravated by service-connected chronic lumbosacral 
strain and/or DDD.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

2.  Loss of sight due to diabetes mellitus is not proximately 
due to, the result of, or aggravated by service-connected 
chronic lumbosacral strain and/or DDD.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Reports of February 1977 and March 1977 VA orthopedic and 
neuropsychiatric examinations, respectively, reflect that the 
veteran had been diabetic since 1968.  Also, he reported to 
the February 1977 VA orthopedic examiner that he participated 
in gym conditioning in a moderate degree three times weekly.

In a January 1980 statement, JJ (initials) MD, stated that 
the veteran's diabetes mellitus was diagnosed in 1968 by MB, 
MD.  Dr. JJ indicated that the veteran's diabetic condition 
was remarkably dependent on the degree of physical exercise.  
In that regard, Dr. JJ noted that the degree that he required 
insulin was affected by as much as 15 to 20 units if he can 
maintain his regular exercise, which in his case was 
primarily swimming.  Dr. JJ reported that his primary 
complication from his diabetic condition was a peripheral 
neuropathy.

A December 1980 private hospitalization record reflects that 
the veteran had been an insulin-taking diabetic for a number 
of years.

In a September 1996 statement, RMK, OD, noted that the 
veteran was legally blind and that his visual acuities were 
20/400 and 20/200 in the right and left eyes, respectively.  
Dr. RMK indicated that the condition resulted from background 
diabetic retinopathy and was permanent and nonreversible.

In a February 1997 statement, JHL, MD, noted that according 
to a previous medical record, the veteran's diabetes mellitus 
was originally diagnosed in 1968 by Dr. MB.  Dr. JHL 
indicated that since that time, he had been an insulin-
dependent diabetic and that his diabetic condition was 
dependent on his degree of physical exercise and diet.  Dr. 
JHL stated that lack of exercise and obesity can aggravate 
his diabetic condition.  Dr. JHL noted that the veteran had 
complications of diabetes, including diabetic neuropathy and 
diabetic retinopathy with legal blindness.  Dr. JHL also 
reported that the veteran had an acute myocardial infarction 
in July 1995.

Dr. JHL indicated that according to the veteran, he had had 
DDD that had resulted in continuous back pain and had 
restricted his ability to exercise, and that he had 
subsequently gained weight.  Dr. JHL stated that this lack of 
exercise and weight gain can aggravate his diabetic 
condition.

The veteran underwent a VA eye examination in January 2001.  
The assessments included decreased visual acuity secondary to 
diabetic retinopathy.

The veteran was afforded a VA general medical examination in 
February 2001.  The diagnoses included DDD of the lumbar 
spine; chronic, intermittent low back pain; insulin-dependent 
diabetes mellitus; and stable coronary artery disease.

The veteran also underwent a VA spine examination in February 
2001.  The examiner noted that the claims file had been 
reviewed.  The examiner indicated that the DDD of the lumbar 
spine was a consequence of or causally related to the 
service-connected chronic lumbosacral strain.  

The examiner opined that the chronic lumbosacral strain did 
not aggravate the diabetes mellitus and that, thus, there 
were no increased manifestations of the diabetes mellitus 
proximately due to the service-connected chronic lumbosacral 
strain.  It was noted that a VA endocrinologist had reviewed 
the case and had stated that there was no cause and effect 
clinically between diabetes mellitus and DDD.


Criteria

Service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  When there 
is aggravation of a nonservice-connected condition that is 
proximately due to, or the result of a service-connected 
disease or injury, a veteran will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay 
person.  38 C.F.R § 3.159(a)(1).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  See 38 C.F.R § 3.159(a)(2).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and law and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duty to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA of 2000.  See 38 
C.F.R § 3.159 (2002).  The regulations pertaining to these 
claims merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  See 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001).

In that regard, the RO provided the veteran notice of the 
VCAA and adjudicated his claim with this law in mind in a 
December 2002 supplemental statement of the case.

Through rating decisions, a statement of the case, 
supplemental statements of the case, and a May 2002 letter, 
the RO informed the veteran of the information and evidence 
necessary to substantiate his claim and his responsibilities 
for providing evidence.  

He was advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and advised him of his responsibilities if he wanted 
such evidence to be obtained by VA.  See 38 U.S.C.A. § 5103 
(West Supp. 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159 (2002).  

Copies of the above-mentioned documents were sent to or made 
available for review by the representative prior to the 
submission of written argument in March 2003. 

In regard to providing evidence, the RO in the May 2002 
letter asked the veteran to identify all medical providers 
who had treated him for DDD, lumbosacral strain, diabetes 
mellitus, and loss of vision.  In that letter, the RO 
provided a copy of a VA Form 21-4138 (statement in support of 
claim) for the veteran to respond.  The RO enclosed copies of 
the VA Form 21-4142 (authorization for release of 
information), and asked the veteran to complete those forms 
if he wanted VA to obtain any evidence on his behalf.  

The RO also asked the veteran to report dates and places of 
VA treatment and indicated that they would obtain any 
identified VA medical records.  He did not respond.

As for the duty to assist, the RO obtained VA medical 
records.  With regard to non-VA treatment, the veteran 
submitted some private medical records.  However, as noted 
above, the veteran was asked about non-VA treatment in the 
May 2002 letter, and he did not respond.  In light of the 
above, VA has fulfilled its duty to assist in obtaining 
relevant records.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R § 3.159 (2002).  

Pursuant to the November 2000 Board remand, VA provided the 
veteran with a medical examination and obtained medical 
opinions regarding any relationship between diabetes mellitus 
and the service-connected lumbosacral strain or DDD.  
Accordingly, VA has satisfied its duty to assist by providing 
a medical examination and obtaining a medical opinion.  See 
38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c)(4).

Moreover, the RO granted service connection for DDD as 
secondary to service-connected lumbosacral strain, and 
adjudicated the issues on appeal as secondary to both the 
service-connected lumbosacral strain and service-connected 
DDD.

In light of the above, the RO complied with the directives of 
the November 2000 and July 2001 remands.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duties to notify and to assist under both the former law 
and the new VCAA.  38 U.S.C.A. §§ 5107(a), 5103, 5103A; 
38 C.F.R. § 3.159.  Additionally, the Board finds that the 
duty to notify has been satisfied.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.


Secondary Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

Service connection may be granted for disability, which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001); Allen v. Brown, 7 Vet. App. at 448.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claims for service connection diabetes 
mellitus and loss of sight due to diabetes mellitus, claimed 
as secondary to the service connected chronic lumbosacral 
strain and/or DDD.

In his January 1980 statement, Dr. JJ noted that the 
veteran's diabetic condition was remarkably dependent on the 
degree of physical exercise.  However, Dr. JJ did not address 
whether the veteran's ability to exercise was limited by his 
chronic lumbosacral strain and/or DDD.  Therefore, his 
opinion is of limited value on the matters at hand.  See 
Owens, 7 Vet. App. at 433.

Moreover, in the February 1998 statement, Dr. JHL noted that 
lack of exercise and obesity can aggravate the veteran's 
diabetic condition.  However, as to his DDD, Dr. JHL merely 
noted that according to the veteran, the continuous back pain 
from the DDD had restricted his ability to exercise.  In 
other words, Dr. JHL did not opine that the DDD had resulted 
in a lack of exercise.  Instead, he only reported information 
given by the veteran and noted that the history of a lack of 
exercise, as stated by the veteran, can aggravate his 
diabetic condition.  

Evidence that is simply information recorded by a medical 
examiner and not enhanced by any additional medical comment 
by that examiner is not competent medical evidence.  LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  A medical opinion 
that apparently relies on a history given by the veteran can 
be of limited probative value.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994); Guimond, 6 Vet. App. at 72; Reonal v. 
Brown, 5 Vet. App. 458, 459-61 (1993).

At best, to the extent Dr. JHL related the DDD to the 
diabetes mellitus, his opinion was based on a history given 
by the veteran and was not based on his own conclusions about 
the severity of DDD.  See Curry, 7 Vet. App. at 68; Guimond, 
6 Vet. App. at 72; Reonal, 5 Vet. App. at 459-61.  In that 
regard, there is no indication that Dr. JHL conducted a 
physical examination of the spine.  At worst, his opinion is 
not competent medical evidence because it is simply 
unenhanced evidence recorded by him.  See Leshore, 8 Vet. 
App. at 409.

In any event, his opinion is of low, or no, probative value 
on the matters at hand.  See Owens, 7 Vet. App. at 433.

On the other hand, the two VA examiners reviewed the entire 
claims file.  The VA spine examiner did a physical 
examination of the spine.  The VA spine examiner opined that 
the chronic lumbosacral strain did not aggravate the diabetes 
mellitus.  There is also no evidence that the chronic 
lumbosacral strain caused the diabetes mellitus.  The VA 
endocrinologist stated that there was no cause and effect 
clinically between diabetes mellitus and DDD.

As for the veteran's assertion, made at various times, that 
his low back disorders restricted his ability to exercise and 
caused a weight gain, which led to his diabetes mellitus and 
subsequent loss of sight, the veteran's belief as to the 
etiology of his diabetes mellitus is not probative inasmuch 
as he is a lay person and not competent to render a medical 
opinion.  See 38 C.F.R § 3.159(a).  See also Espiritu, 2 Vet. 
App. at 494-95. 

Because the competent evidence demonstrates that the 
veteran's diabetes mellitus and loss of sight are not 
proximately due to, the result of, or aggravated by the 
chronic lumbosacral strain and/or DDD, the Board finds that 
the claims of entitlement to service connection for diabetes 
mellitus and loss of sight must be denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
service connection for diabetes mellitus and loss of sight as 
secondary to the service-connected chronic lumbosacral strain 
and/or DDD.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for diabetes mellitus as 
secondary to service-connected chronic lumbosacral strain 
and/or DDD, is denied.

Entitlement to service connection for loss of sight due to 
diabetes mellitus as secondary to service-connected chronic 
lumbosacral strain and/or DDD, is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

